75 U.S. 640 (____)
8 Wall. 640
McVEIGH
v.
UNITED STATES.
Supreme Court of United States.

Mr. Assistant-Attorney Field, for the United States, moved to dismiss this case for imperfection in the writ, an exhibition of which showed that it was dated December 2d, 1868, and was returnable to "the 3d Monday of December next." But a production by Mr. Cushing, contra, of the citation, showed that it commanded the party to "be and appear at a Supreme Court of the United States on the 3d Monday of December instant, pursuant to a writ of error filed in the clerk's office, &c." And he argued that the citation was in fact the effective document, and the issuing of the writ but an antiquated and really useless ceremony, practised still but from deference to ancient form; that accordingly the writ might be amended by the citation. C.A.V.
MOTION DENIED.